Citation Nr: 0606530	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  02-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
The record reflects that he died in December 1992.  The 
appellant in this matter is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal was also previously before the Board in April 
2004, at which time it determined that the claim needed to be 
remanded in order to ensure the appellant due process.  The 
Board is satisfied that all action requested on remand is now 
complete, such that it may proceed herein with a decision in 
the matter.

As well, in filings dated in August 2002, the appellant 
requested both a hearing before the Board and a hearing at 
the RO.  In an October 2002 filing, however, her 
representative advised that she wished to withdraw her 
request for all scheduled hearings.  Accordingly, the Board 
finds that the appellant appropriately withdrew her hearing 
requests.  See 38 C.F.R. §§ 18.9 (a), 20.702(e), 20.704(e) 
(2005). 


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran died on December [redacted], 1992, at the age of 44.

3.  The veteran's death certificate listed his immediate 
cause of death as cardiogenic shock and identified his 
ancillary cause of death as coronary artery bypass graft and 
ventriculotomy; the death certificate also recorded anterior 
myocardial infarction with subsequent left ventricular 
aneurysm and episodic sustained ventricular tachycardia as 
other significant conditions that contributed to, but did not 
result in, the underlying cause of death. 

4.  At the time of his death, the veteran was service-
connected for scarring as the residuals of a gunshot wound to 
the left thigh, at a rate of 0 percent, effective from June 
6, 1986.

5.  During his lifetime, in an unappealed October 1986 rating 
decision, the RO denied the veteran entitlement to service 
connection for a heart condition.

6.  The competent medical evidence of record demonstrates 
that the disorder which resulted in the veteran's death 
(coronary artery bypass graft with ventriculotomy, leading to 
cardiogenic shock) had its onset only long after his release 
from active duty, and does not indicate that any such heart 
condition was otherwise etiologically related to his period 
of active service.

7.  The competent medical of record does not show that any 
heart condition, including those specifically listed on the 
veteran's death certificate, manifested during active service 
or within a year after service discharge, or that any such 
heart condition was otherwise etiologically related to active 
service.  

8.  The competent medical evidence of record does not 
indicate that the veteran's service-connected residuals of a 
gunshot wound to the left thigh (identified as scarring) was 
a principal or contributory cause of his death.
 



CONCLUSION OF LAW

The criteria for the receipt of Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310 (service 
connection for the cause of the veteran's death) are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.303, 3.304, 3.307, 3.309, 3.312, 3.313(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2004 and 
November 2004 letters to the appellant from the Appeals 
Management Center (AMC) (on the RO's behalf), specifically 
notified her of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection for the cause of the veteran's death, and of the 
division of responsibility between the appellant and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the appellant 
about the information and evidence not of record that was 
necessary to substantiate her claim; (2) informing the 
appellant about the information and evidence VA would seek to 
provide; 
(3) informing the appellant about the information and 
evidence she was expected to provide; and (4) requesting the 
appellant to provide any information or evidence in her 
possession that pertained to the claim.  

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As noted, the last of 
these letters was issued to the appellant in November 2004.  
Thereafter, she was afforded an opportunity to respond, and 
the AMC then subsequently reviewed the claim (again on the 
RO's behalf) and issued a supplemental statement of the case 
to the appellant in September 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical and personnel 
records are associated with the claims file, as are all 
pertinent VA and private medical treatment records 
sufficiently identified and/or provided by the appellant.  
The Board is aware of multiple statements of record from the 
appellant averring that several RO and VA medical 
professionals previously advised her that this claim should 
be granted, because the heart condition which ultimately led 
to the veteran's death was related to his active service, 
and/or to delay in properly diagnosing and treating his heart 
problems while he was on active duty.  However, the AMC 
advised the appellant in the two aforementioned VCAA letters 
to either provide such evidence to VA, or to give VA enough 
contact information such that it may assist her in obtaining 
this evidence for her claim.  The record reflects that in 
response to these inquiries, however, the appellant has not 
provided any such evidence or identifying information.  
 
The Board is also aware that VA did not obtain a medical 
opinion in this case as to the etiology of the heart problems 
that eventually led to the veteran's death, to include 
whether these problems may be etiologically related to his 
period of active service.  The Board does recognize that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion "when such is necessary" to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005) 
(emphasis added).  The Board finds, however, that a current 
VA medical opinion on the matter is not required at this 
time, because there is no recorded medical documentation as 
to a chronicity of complaints, manifested symptomatology, 
diagnosis, or treatment attributable to a heart condition 
that occurred during the veteran's active service or shortly 
thereafter.  Instead, the available record only identifies a 
heart condition as first presenting 16 years after active 
duty.  As such, any medical opinion now obtained for this 
appeal would necessarily be speculative, and based entirely 
upon a history of in-service symptoms as only currently 
reported by the appellant.  See 38 C.F.R. § 3.159(c)(4). 

At this time, the appellant and her representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

Again, the evidence available for review for this appeal 
includes the veteran's service records, VA and private 
medical reports, and statements and argument provided by the 
appellant and her representative in support of this claim.  
In reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the appellant, however, 
will be addressed and/or summarized where appropriate.  

Applicable Law

The appellant is the surviving spouse of the veteran.  The 
spouse of a qualifying veteran is eligible for monetary 
benefits, known as Dependency and Indemnity Compensation 
(DIC), under certain circumstances, to include when a 
veteran's death is related to service-connected disability.  
See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  Thus, service connection may 
be granted for disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
also be awarded where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2005).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The death of a veteran will be considered as the result of a 
service-connected disability where the evidence establishes 
that such disability was either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(2005).  A service-connected disability will be considered as 
the principal cause of death when such disability, either 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related to it.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether a service-connected disability contributed to a 
veteran's death, it must be shown that it: (1) contributed 
substantially or materially; (2) combined to cause death; or 
(3) aided or lent assistance to the production of death.  It 
is not sufficient to show that the service-connected 
disability casually shared in producing death, but rather, 
the evidence must show that there was a causal connection.  
38 C.F.R. § 3.312(b), (c) (2005).

Analysis of the Claim 

In this case, the Board must first review whether any of the 
disabilities noted as related to the veteran's death as 
recorded on his death certificate are in any way related to 
his period of active service.  To that end, cardiogenic 
shock, coronary artery bypass graft with ventriculotomy, 
anterior myocardial infarction with subsequent left 
ventricular aneurysm, and episodic sustained ventricular 
tachycardia are at issue.  Careful review of the veteran's 
service records, however, reveals no complaints, symptoms, 
diagnosis, or treatment for any such problem, or with regard 
to any kind of heart or cardiovascular disorder.  Moreover, 
all recorded pertinent clinical findings were normal during 
service (from May 1968 to May 1970).  

As well, after service, there is no record of the 
manifestation of such problems (or any abnormal pertinent 
clinical findings) up until around the time of the veteran's 
April 1986 myocardial infarction, which occurred a little 
over six years before his death.  Private hospital records 
from April 1986 reflect that when the veteran first presented 
for treatment, after a sudden collapse while with friends, he 
complained of chest pains occurring intermittently over the 
last two weeks, which he had thought was related to stress.  
As well, these records indicate that after the April 1986 
myocardial infarction, the veteran had to be resuscitated and 
was briefly comatose.  On admission to a VA hospital 
approximately a week later, it was recorded that the veteran 
admitted to a many-year history of stress, anxiety, and 
occasional blurring vision, as well as a smoking habit of 
one-half pack per day since age 18.  (The record also 
reflects that the veteran stopped smoking around April 1986.)  
In addition, it was noted that he had had a 'stormy' course 
of treatment the prior week, including recurrent ventricular 
tachycardia requiring cardioversion times three, ventricular 
fibrillation requiring defibrillation on one occasion, and 
mild biventricular congestive heart failure associated with 
the myocardial infarction.  The veteran underwent additional 
treatment and rehabilitation at this VA hospital for about a 
week, at which time he was discharged under instruction to 
strictly limit his activity and later report for further 
testing, and given several medications, including digoxin, 
Procardia, Inderal, Nitropaste, and coumadin.        

The appellant has reported that the veteran told her on 
multiple occasions that he had unusual chest pains during 
service, which service physicians determined were not related 
to his heart.  Again, there is no such information recorded 
in the veteran's service medical records.  As well, in 
conjunction with his May 1986 claims for entitlement to 
service connection for a heart condition and post-traumatic 
stress disorder, he did not relay any such information, 
although he did state on his claim form that an April 1986 VA 
physician told him that his myocardial infarction was brought 
on by stress.  As well, in another statement in support of 
these claims, he reported that he was afraid to release 
tension, was always uptight, argued with others a lot, and 
had a tendency to anger easily.  A June 1986 VA treatment 
record, however, specifically noted the veteran's young age 
(37) and lack of coronary risk factors.  The RO then denied 
service connection for a heart condition in an unappealed 
October 1986 rating decision, because there was no medical 
evidence that linked the veteran's heart problems to service.

After follow-up VA stress and cardiac catheterization in June 
and July 1986, it was recorded that the veteran had severe 
left anterior descending coronary artery disease (involving 
stenosis measured at approximately 99 percent), recurrent 
ventricular tachycardia, angina occurring during low 
workloads, a left ventricular clot, and a history of cardiac 
arrest with recent myocardial infarction.  

The remainder of the medical evidence of record establishes 
that the veteran continued to have fairly serious heart 
problems over the next six years, ultimately culminating in 
his need for evaluation and surgery in November and December 
1992.  His December 1992 VA autopsy report reflects his 
hospitalization at a VA facility in late November 1992 
because of sustained ventricular tachycardia.  In December 
1992, he was transferred to a private hospital for 
electrophysiological studies with mapping, cryoablation, and 
placement of a bypass graft on the right coronary artery, 
with return to the VA hospital two days later.  The next day, 
there was pulmonary edema.  The following day, the veteran 
was extubated, and later experienced a sharp drop in blood 
pressure with cardiorespiratory arrest, from which VA 
personnel were unable to resuscitate him.  The autopsy report 
stated that on examination, the veteran's heart was severely 
enlarged, and noted an acute transmural infarction in the 
posterior left ventricle wall.  The left ventricle was 
severely dilated, with an extensive aneurysm occupying the 
whole anterior and free walls, while the posterior left 
ventricle wall was prominently hypertrophic.  The aneurysm 
was described as almost entirely (about 95 percent) composed 
of scar tissue.  There was also moderate to severe coronary 
atherosclerosis of the right coronary artery, and the lungs 
were severely congested and very heavy.  The autopsy report 
listed the immediate cause of death as an acute transmural 
myocardial infarction involving the posterior wall of the 
left ventricle and posterior papillary muscle, with terminal 
pump failure complicated by pulmonary edema.  The autopsy 
report identified the underlying cause of death as refractory 
ventricular tachycardia and extensive left ventricular 
aneurysm, with recent cardiotomy.           

Further review of the information and evidence contained in 
the claims file reveals that there is no medical evidence of 
record that attempts to relate any of the veteran's 
aforementioned heart problems to service.  Rather, these 
records reflect that his treating medical personnel were 
uncertain as to the etiology of his problems, but very 
concerned at their severity in such a young individual with 
few apparent risk factors.  Thus, as summarized above, for 
lack of any pertinent findings within service or in the years 
immediately thereafter, as well as no medical evidence 
competently relating any heart condition to service, the 
Board cannot conclude that the immediate cause of the 
veteran's death, namely cardiogenic shock with underlying 
coronary artery bypass graft and ventriculotomy, is related 
to the veteran's service such that this claim warrants an 
award of service connection.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  Moreover, for the 
same reasons, this is also the case for the disorders 
recorded as other significant conditions contributing to, but 
not resulting in, the underlying cause of death, namely 
anterior myocardial infarction with subsequent left 
ventricular aneurysm and episodic sustained ventricular 
tachycardia Id. 

Additionally, the Board has reviewed whether the veteran's 
service-connected residuals of a gunshot wound to the left 
thigh, described as scarring, may have played a role in his 
death, although not explicitly listed on his death 
certificate.  To that end, none of the medical evidence of 
record describes this disorder as a principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  As 
well, left thigh scarring is not reported in these records 
as, either singly or jointly with some other condition, the 
immediate or underlying cause of death, or as being 
etiologically related to the immediate or underlying cause of 
death in the veteran's case so as to constitute a principal 
cause of his death.  38 C.F.R. § 3.312(b).    Moreover, this 
service-connected disability is not reported to: have 
contributed substantially or materially to the veteran's 
death; have combined to cause death; or have aided or lent 
assistance in the production of the veteran's death, so as to 
constitute a contributory cause of death.  38 C.F.R. 
§ 3.312(c)(1).   

The Board is also aware of VA regulatory direction that any 
service-connected disease or injury that involves an active 
process affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3) 
(2005).  The veteran's service medical records, however, 
reflect that the veteran's original April 1969 injury, a 
gunshot wound to the left thigh, was through and through, and 
did not damage any nerves or arteries.  Instead, the problem 
was noted to be resolved to scarring at the time of clinical 
evaluation in April 1970, immediately prior to the veteran's 
discharge from service in May 1970.  As well, when the RO 
awarded service connection for the injury in October 1986, it 
limited the award to noncompensable (0 percent) scarring, and 
the later medical evidence of record does not record any 
symptomatic residual problems, to include identification as 
impacting the circulatory system.  

Thus, under all available avenues, the Board holds that 
entitlement to DIC under 38 U.S.C.A. § 1310 (service 
connection for the cause of the veteran's death) is not 
warranted in this case.  When all of the evidence for a claim 
is assembled, the Secretary is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based upon the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim for DIC benefits under 38 U.S.C.A. § 1310, and so it 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


